TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00677-CR



                              Tracy Eugene Rickerson, Appellant

                                                 v.

                                   The State of Texas, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
        NO. 07-478-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Tracy Eugene Rickerson seeks to appeal a judgment of conviction for driving

while intoxicated. The trial court has certified that: (1) this is a plea bargain case and Rickerson

has no right of appeal, and (2) Rickerson waived his right of appeal. The appeal is dismissed. See

Tex. R. App. P. 25.2(a)(2), (d).




                                              ___________________________________________

                                              G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: January 18, 2008

Do Not Publish